In an action for separation, order denying plaintiff’s motion to strike out certain paragraphs of the amended answer, and for other relief, modified by striking from the ordering paragraph the words “ in all respects ” and by adding thereto, after the word “ denied,” the words “ except as to paragraph numbered I, as to which the motion to strike out is granted.” As so modified, the order is affirmed, with ten dollars costs and disbursements to appellant. Defendant may serve a further amended answer within ten days from the entry of the order hereon if so advised. Paragraph I of the amended answer does not make clear which allegations of the complaint are admitted and which are denied. The plaintiff and the court are entitled to an answer drawn in such form that it conveniently shows what the issues are. (Stroock Plush Co. v. Talcott, 129 App. Div. 14; International Railway Co. v. Jaggard, 204 id. 67.) Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.